NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
SUSAN R. FRASIER,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2010-707{)
Appea1 from the United States C0urt of Appeals for
Veterans Clai1ns in 08-3545, Chief Judge Wi11iam P.
Greene, Jr.
ON MOTION
ORDER
Susan R. Frasier submits a motion "t0 strike or dis-
miss the appel1ee's brief." The Secretary of Veterans
Affairs moves for leave to file a response.
Frasier's motion is in response to the Secretary's brief
Thus, the court treats her motion as a reply brief
Accordingly,

FRASIER V. DVA 2
IT ls 0RDERED THAT:
(1) Frasier's motion is denied. Frasier's motion is
treated as her reply brief Copies of this order and Fra-
sier's reply brief shall be transmitted to the merits panel
assigned to this case.
(2) The Secretary's motion is denied as moot.
FOR THE CoUR'1‘
~ N9V 1 3 mg 131 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Susan R. Frazier '
Courtney S. McNa1nara, Esq.
Fl E
s8 -
U.S. COURT 0% ky EALS FOR
THE FEDERAL (§RCU!T
NUV18Z{l1I] -
.IAN HORBALY
CLERK